internal_revenue_service department of the treagu index number washington dc person to contact telephone number refer reply to cc dom p si 1-plr-115457-99 date lovo jan legend w_i s a m i - y i o q o c i a t t this responds to your letter dated september and subsequent correspondence submitted on behalf of a requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an eléction for a to be classified as an association_taxable_as_a_corporation for federal tax purposes under sec_301_7701-3 facts a is a limited_liability_company formed under the laws of state on d1 a began doing business on d2 the sole owner of a is b a corporation formed under the laws of country plr-115457-99 a represents that b intended for a to be treated as a separate corporation for federal tax purposes effective d2 the need for an election was discussed with the officers of b but the officers of b believed that its accountants wouid prepare and make the election due to miscommunication the election to treat a as a corporation was not made law and analysis sec_301 b provides guidance on the classification of domestic eligible entities for federal tax purposes generally a domestic eligible_entity with one owner is treated as disregarded as an entity separate from its owner unless the entity elects to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 a domestic eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing a form_8832 entity classification election with the designated service_center an election under sec_301_7701-3 can be effective on the date specified on the form_8832 or on the date filed the effective date specified on the form_8832 cannot be more than days prior to the date on which the election is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make’an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly a is granted an extension of time to make the election to have it treated as a corporation for federal tax purposes effective d2 until days following the date of this letter the plr-115457-99 election should be made by following the procedure set forth in form_8832 and a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this fetter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely kewl keg hn paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
